Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges receipt of response to election requirement filed 10/10/2020.   
Receipt is also acknowledged for IDS and preliminary amendment filed 09/17/2019.
Claims 1-10 are amended on 09/17/2019.   Claims 1-10 are pending.


Election/Restrictions
Applicant’s election of Group I, claims 1-9 in the reply filed on 10/10/2020 is acknowledged. However, applicant did not elect with or without traverse and, because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Upon further consideration of the claims and the art, the restriction requirement mailed 10/05/2020 is withdrawn and claim 10 is rejoined with claims 1-9 and examined with claims 1-9.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Einshan Hong on 01/13/2021.

The application has been amended as follows: 
In the claims, amend claim 1 as follows and delete claim 2.

Claim 1.	(Currently amended) A method of preparing pH/reduction responsive polyamino
acid zwitterionic nanoparticles comprising the following steps:
step (1): in a three-necked flask an aliphatic amine is dissolved in dichloromethane, then -benzyl-L-glutamate-N-carboxylic anhydride in dichloromethane solution is slowly added under stirring, a ring opening polymerization is carried out to obtain an intermediate product, the intermediate product is precipitated by anhydrous petroleum ether, washed for several times with deionized water, and is dried in vacuum, -benzyl-L-glutamate) is obtained;
step (2): the obtained poly(-benzyl-L-glutamate) is dissolved in tetrahydrofuran,
L-lysine is added, the substitution reaction is carried out under stirring, the reaction product is precipitated with anhydrous petroleum ether, dried in vacuum to form zwitterionic polymers;
step (3): the above-mentioned zwitterionic polymer is crosslinked with cysteamine to obtain the pH/reduction responsive polyamino acid zwitterionic nanoparticles, wherein in step (1): the aliphatic amine is one of n-pentamine, n-hexamine, n-heptamine, n-octylamine, cyclopentamine or cyclohexylamine.
Claim 2.	(Canceled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art cited in the IDS and using the Machine translation provided in the IDS, CN 105820334 A, discloses preparing polyzwitterionic nanoparticles comprising N,N-bisacryloycystamine, aliphatic primary amine, lysine by dissolving N,N-bisacryloycystamine and aliphatic primary amine in mixed solvent of water and ethanol, adding the mixed solution of N,N-bisacryloycystamine and lysine to the mixed solution of N,N-bisacryloycystamine and aliphatic primary amine (see the Machine English Translation of CN 105820334 A).   The CN 105820334 A does not teach the method of the instant claims.   
Evaristo Peggion teaches preparation of poly--benzyl-L-glutamate by polymerization of -benzyl-L-glutamate anhydride in dimethylformamide (DMF) with the use of diisopropylamine (see the whole document).   Evaristo Peggion does not teach at least steps 2 and 3 of claim 1  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613